MEMORANDUM ***
Diankui Li petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s dismissal of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Because Li has not challenged the denial of asylum or CAT relief in his opening brief, he has waived those claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996). We therefore review only his claim for withholding of removal.
Substantial evidence supports the BIA’s denial of withholding of removal, because Li failed to establish a clear probability of persecution on account of a protected ground. Li claims that he was persecuted based on political opinions imputed to him by the Chinese police. There is, however, no evidence that the police ever suggested that they considered him a Falun Gong sympathizer or supporter; nor is there any evidence that Li ever asserted any support for the Falun Gong movement. See Molina-Estrada v. INS, 293 F.3d 1089, 1094-95 (9th Cir.2002).
To the contrary, the evidence indicates that the police arrested, detained, and mistreated Li because they believed he was withholding information about a fugitive, *583and not because of any imputed political opinion. See Sangha v. INS, 103 F.3d 1482, 1489-90 (9th Cir.1997). In each interrogation, Li was asked only about his employee’s whereabouts. In fact, Li admitted that the police promised to release him if he simply divulged his employee’s location.
Because substantial evidence supports the BIA’s denial of withholding of removal, there was no error. The petition for review is
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.